DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the label must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 8 is objected to because of the following informalities:  
Claim 8, lines 1-2 recite “wherein the second surface wherein the second surface comprises a label” but should read “wherein the second surface comprises a label”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Adams (US Patent 2,834,346 A) in view of Anelli et al. (US Publication 2013/0178737 A1).
Regarding claim 1, Adams discloses a syringe body for a pharmaceutical syringe (Fig. 1), comprising: 
a cylindrical cavity (Interior of 10) having a first end face with a cone (“Tip”, end of 10 opposite of 11) and a second, open end face (End of 10 towards 11) configured to receive a piston (12/28); 
a finger flange (11) arranged around a circumference of the second, open end face (Fig. 1), the finger flange having a first surface (What 11 is pointing to in Fig. 1) that faces the cone (Fig. 1).  
Adams is silent regarding
an anti-slip element defined as a roughened area on the first surface, wherein the roughened area exhibiting an arithmetic mean roughness value between 0.8 um and 150 um.  
Anelli teaches a finger flange (Fig. 3) arranged around a circumference of a syringe body (Paragraph [0075]), the finger flange having a first surface (9); and 
(8) defined as a roughened area (Paragraphs [0075]-[0076]) on the first surface (Fig. 3), wherein the roughened area exhibiting an arithmetic mean roughness value between 0.8 um and 150 um (Paragraph [0075]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the syringe body of Adams to incorporate the teachings of Anelli to incorporate an anti-slip element defined as a roughened area on the first surface, wherein the roughened area exhibiting an arithmetic mean roughness value between 0.8 um and 150 um in order to increase the grip with the operator’s fingers (Paragraph [0075]).
Regarding claim 2, Adams in view of Anelli disclose the syringe body of claim 1, wherein the arithmetic mean roughness value is between 5 um and 100 um (Paragraph [0075], Anelli).  
Regarding claim 3, Adams in view of Anelli disclose the syringe body of claim 1, but are silent regarding wherein the arithmetic mean roughness value is between 10 um and 50 um. 
The instant disclosure describes the parameter of the arithmetic mean roughness value being between 10 um and 50 um as being merely preferable, and does not describe the arithmetic mean roughness value as contributing any unexpected results to the system.  As such, parameters such as arithmetic mean roughness value are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.  Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the limitation of the arithmetic mean roughness value would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.
 Regarding claim 4, Adams in view of Anelli disclose the syringe body of claim 1, wherein the finger flange defines a plane together with the second, open end face (Fig. 1, Adams).  
Regarding claim 5, Adams in view of Anelli disclose the syringe body of claim 1, wherein the finger flange has mirror-symmetrical shape with respect to a surface containing an axis of the cylindrical cavity (Fig. 1, Adams).  
Regarding claim 6, Adams in view of Anelli disclose the syringe body of claim 1, wherein the finger flange has a second surface (Other side of what 11 is pointing to in Fig. 1, Adams) that faces away from the cone (Fig. 1, Adams).  
Regarding claim 7, Adams in view of Anelli disclose the syringe body of claim 6, wherein the second surface lacks an irregular surface so that the syringe body can stably stand on the second surface of the finger flange (Fig. 1, Adams).  
Regarding claim 10, Adams in view of Anelli disclose the syringe body of claim 1, wherein the roughened area covers more than 60 % of a surface area of the finger flange (Fig. 3, Paragraph [0077], Anelli).  
Regarding claim 11, Adams in view of Anelli disclose the syringe body of claim 1, wherein the roughened area covers more than 80 % of a surface area of the finger flange (Fig. 3, Paragraph [0077], Anelli).  
Regarding claim 12, Adams in view of Anelli disclose the syringe body of claim 1, wherein the roughened area comprises a regular geometric texture (Fig. 3, Paragraphs [0075]-[0076], Anelli).  
Regarding claim 13, Adams in view of Anelli disclose the syringe body of claim 1, wherein the roughened area comprises an irregular random texture (Paragraphs [0075]-[0076], Anelli).  
Regarding claim 14, Adams in view of Anelli disclose the syringe body of claim 1, wherein the roughened area is spaced apart from a lateral surface of the cylindrical cavity (Fig. 1, Adams, Fig. 3, Anelli).  
Regarding claim 15, Adams in view of Anelli disclose the syringe body of claim 1, wherein the cylindrical cavity, finger flange, and anti-slip element are formed in one piece (The limitation of the cylindrical cavity, finger flange, and anti-slip element are formed in one piece is considered to be a product-by-process limitation and, as such, a product-by-process limitation adds no patentable distinction to the claim and is unpatentable if the claimed product is the same as a product of the prior art. Please note the reference does not need to teach the cylindrical cavity, finger flange, and anti-slip element are formed in one piece; MPEP 2113 states that product by process claims are not limited to the manipulations of the recited steps, only the structure, and therefore the claims are examined based on the structure in the claim).   
Regarding claim 16, Adams in view of Anelli disclose the syringe body of claim 1, wherein the cylindrical cavity, finger flange, and anti-slip element consist of a plastic material (Col 1, lines 67-70, Adams, Paragraphs [0077]-[0078], Anelli).  
Regarding claim 17, Adams in view of Anelli disclose the syringe body of claim 1, wherein the plastic material comprises cyclic olefin polymer or copolymer (Paragraph [0083], Anelli).  
Regarding claim 18, Adams in view of Anelli disclose a pharmaceutical or cosmetic syringe (Fig. 1, Adams), comprising the syringe body of claim 1 (See rejection of claim 1 above) and the piston movably disposed in the cylindrical cavity (Col 3, lines 35-39, Adams).  
Regarding claim 19, Adams in view of Anelli disclose the syringe of claim 18, further comprising a fluid in the cylindrical cavity (Fig. 1, Adams), the fluid being selected from a group consisting of a medical preparation (Col 2, line 48, Adams), a cosmetic preparation, a patient- individualized preparation containing a genetically modified substance, a patient-individualized preparation containing a biologically or microbiologically produced or augmented preparation, and a patient-individualized, tumor-specific marker substance.  
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Adams (US Patent 2,834,346 A) in view of Anelli et al. (US Publication 2013/0178737 A1) further in view of Shimazaki (US Publication 2002/0052577 A1).
Regarding claim 8, Adams in view of Anelli disclose the syringe body of claim 6, but are silent regarding wherein the second surface wherein the second surface comprises a label.  
Shimazaki teaches a syringe body for a pharmaceutical syringe (Figs. 10-12B), comprising: 
a cylindrical cavity (Interior of 17) having a first end face with a cone (18) and a second, open end face (End of 17 towards 19); 
a finger flange (19b/19c) arranged around a circumference of the second, open end face (Figs. 11-12B), the finger flange having a first surface (Surface of 19b/19c facing 18) that faces the cone (Fig. 11); and
wherein the finger flange has a second surface (What 19 is pointing to in Fig. 11) that faces away from the cone (Fig. 11),
wherein the second surface comprises a label (23c).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the second surface of Adams to incorporate the teachings of (Paragraph [0128]). 
Regarding claim 9, Adams in view of Anelli further in view of Shimazaki disclose the syringe body of claim 8, wherein at least the finger flange is made of a transparent material (Paragraph [0078], Anelli) such that the roughened area shines through on the second surface (Figs. 2-4, Anelli) to improve readability of the label (Because the finger flange is made of a transparent material, it would allow for improved readability of the label of Shimazaki).  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Adams (US Patent 2,834,346 A) in view of Anelli et al. (US Publication 2013/0178737 A1) further in view of Nakayama et al. (US Patent 4,994,012 A).
Regarding claim 20, Adams in view of Anelli disclose the syringe of claim 18, further comprising a fluid in the cylindrical cavity (Fig. 1, Adams).
Adams in view of Anelli are silent regarding
the fluid being selected from a group consisting of an ionizing radiation generating fluid, a radioactive, patient- individualized tumor marker substance, a preparation containing radioactive, patient-individualized gene sequences, and combinations thereof.
Nakayama teaches a pharmaceutical or cosmetic syringe (Figs. 5-6 and 8), comprising a syringe body for a pharmaceutical syringe (Figs. 5-6 and 8), comprising: 
a cylindrical cavity (Interior of 10); 
a finger flange (12/12a) arranged around a circumference (Figs. 5-6 and 8), the finger flange having a first surface (Surface that 15 is on),
an anti-slip element (15) defined as a roughened area on the first surface (Fig. 8) 
and a piston (39) movably disposed in the cylindrical cavity,
further comprising a fluid in the cylindrical cavity (Col 1, lines 8-10), the fluid being selected from a group consisting of an ionizing radiation generating fluid (Col 1, lines 8-10), a radioactive, patient- individualized tumor marker substance, a preparation containing radioactive, patient-individualized gene sequences, and combinations thereof.
(Col 1, lines 8-10).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039. The examiner can normally be reached Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG-VAN N TRINH/Examiner, Art Unit 3783                                                                                                                                                                                                        
/BRANDY S LEE/Primary Examiner, Art Unit 3783